Execution Copy

STANDBY EQUITY DISTRIBUTION AGREEMENT

THIS AGREEMENT dated as of January 13, 2010 (this “Agreement”) between YA GLOBAL
MASTER SPV LTD., a Cayman Islands exempt limited partnership (the “Investor”),
and RAIT FINANCIAL TRUST, a real estate investment trust organized and existing
under the laws of the State of Maryland (the “Company”).

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company, up to
$50,000,000 of the Company’s common shares of beneficial interest (the “Common
Stock”); and

WHEREAS, the offer and sale of the shares of Common Stock issuable hereunder
have been registered by the Company on a registration statement on Form S-3
(File No. 333-152351) filed with the United States Securities and Exchange
Commission (the “SEC”), which has been declared effective by the SEC under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the “Securities Act”).

      NOW, THEREFORE, the parties hereto agree as follows:

Article I.
  Certain Definitions

Section 1.01 “Advance” shall mean the portion of the Commitment Amount requested
by the Company in the Advance Notice.

Section 1.02 “Advance Notice” shall mean a written notice in the form of
Exhibit A attached hereto to the Investor executed by an officer of the Company
and setting forth the Advance amount that the Company requests from the
Investor.

Section 1.03 “Advance Notice Date” shall mean each date the Company delivers (in
accordance with Section 2.01(a) of this Agreement) to the Investor an Advance
Notice requiring the Investor to advance funds to the Company, subject to the
terms of this Agreement.

Section 1.04 “Advance Settlement Date” shall mean the 1st Trading Day after the
relevant Pricing Period, or such later Trading Day designated by the Company up
to and including the 3rd Trading Day after the relevant Pricing Period.

Section 1.05 “Base Prospectus” shall mean the Company’s prospectus accompanying
the Registration Statement.

Section 1.06 “By-laws” shall have the meaning set forth in Section 4.06.

Section 1.07 “Change in Control” shall mean means the occurrence at any time of
any of the following events: (1) consummation of any transaction or event
(whether by means of a share exchange or tender offer applicable to Common
Stock, a liquidation, consolidation, recapitalization, reclassification,
combination or merger of the Company or a sale, lease or other transfer of all
or substantially all of the consolidated assets of the Company) or a series of
related transactions or events pursuant to which all of the outstanding Common
Shares are exchanged for, converted into or constitute solely the right to
receive, cash, securities or other property; (2) any “person” or “group” (as
such terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act, whether or not applicable), other than the Company or any majority-owned
subsidiary of the Company or any employee benefit plan of the Company or such
subsidiary, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of more than 50% of the total voting
power in the aggregate of all classes of beneficial interest of the Company then
outstanding entitled to vote generally in elections of the Company’s trustees;
or (3) during the Commitment Period, persons who at the beginning of the
Commitment Period constituted the Board of Trustees of the Company, together
with any new persons whose election was approved by a vote of a majority of the
persons then still comprising the Board of Trustees of the Company who were
either members of the Board of Trustees of the Company at the beginning of the
Commitment Period or whose election, designation or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board of Trustees of the Company.

Section 1.08 “Commission” shall mean an amount equal to 2% of the Advance
(reduced, if necessary, pursuant to Section 2.01(c), Section 2.01(d) or
Section 2.01(e) and increased, if necessary, by the purchase price paid for
additional shares of Common Stock purchased on Excluded Days pursuant to
Section 2.01(e)).

Section 1.09 “Commitment Amount” shall mean the aggregate amount of up to
$50,000,000 which the Investor has agreed to provide to the Company in order to
purchase the Company’s Common Stock pursuant to the terms and conditions of this
Agreement; provided that, the Company shall not effect any sales under this
Agreement and the Investor shall not have the obligation to purchase shares of
Common Stock under this Agreement to the extent that after giving effect to such
purchase and sale the aggregate number of shares of Common Stock issued under
this Agreement would exceed 12,500,000 shares of Common Stock (which is less
than 20% of the 74,420,670 outstanding shares of Common Stock as of January 12,
2010) except that such limitation shall not apply in the event that the Company
(i) obtains the approval of its shareholders as required by the applicable rules
of the Principal Market for the Common Stock for issuances of Common Stock in
excess of such amount or (ii) obtains a written opinion from outside counsel to
the Company that such approval is not required, which opinion shall be
reasonably satisfactory to the Investor.

Section 1.10 “Commitment Period” shall mean the period commencing on the
Effective Date, and expiring upon the termination of this Agreement in
accordance with Section 10.02.

Section 1.11 “Common Stock” shall have the meaning set forth in the recitals of
this Agreement.

     
Section 1.12
  “Condition Satisfaction Date” shall have the meaning set forth in Article VII.
 
   
Section 1.13
  “Declaration of Trust” shall have the meaning set forth in Section 4.06.
 
   
Section 1.14
  “Effective Date” shall mean the date hereof.
 
   
Section 1.15
  “Environmental Laws” shall have the meaning set forth in Section 4.11.
 
   

Section 1.16 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

Section 1.17 “Initial Disclosure” shall have the meaning set forth in
Section 6.13.

Section 1.18 “Market Price” shall mean the lowest daily VWAP of the Common Stock
during the relevant Pricing Period.

Section 1.19 “Material Adverse Effect” shall mean any condition, circumstance,
or situation that has resulted in, or would reasonably be expected to result in
(i) a material adverse effect on the legality, validity or enforceability of
this Agreement, (ii) a material adverse effect on the results of operations,
assets, business or condition (financial or otherwise) of the Company, taken as
a whole, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect on a timely basis its obligations under this Agreement.

Section 1.20 “Maximum Advance Amount” shall be $1,500,000, or such other amount
as may be agreed upon by the mutual consent of the parties.

Section 1.21 “Minimum Acceptable Price” shall have the meaning set forth in
Section 2.01(e).

Section 1.22 “Net Advance Amount” shall mean the amount of an Advance (in each
case as reduced, if necessary, pursuant to Section 2.01(c), Section 2.01(d) or
Section 2.01(e) and as increased, if necessary, by the purchase price paid for
additional shares of Common Stock purchased on Excluded Days pursuant to
Section 2.01(e)) less the Commission.

     
Section 1.23
  “Note” shall have the meaning set forth in Section 2.04.
 
   
Section 1.24
  “Ownership Limitation” shall have the meaning set forth in Section 2.01(a).
 
   

Section 1.25 “Person” shall mean an individual, a corporation, a partnership, an
association, a trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.

     
Section 1.26
  “Placement Agent” shall mean Raymond James & Associates.
 
   
Section 1.27
  “Preferred Stock” shall have the meaning set forth in Section 4.06.
 
   

Section 1.28 “Pricing Period” shall mean the 3 consecutive Trading Days after
the Advance Notice Date.

Section 1.29 “Principal Market” shall mean the New York Stock Exchange.

Section 1.30 “Prospectus” shall mean the Base Prospectus, as supplemented by any
Prospectus Supplement.

Section 1.31 “Prospectus Supplement” shall mean any prospectus supplement to the
Base Prospectus filed with the SEC pursuant to Rule 424(b) under the Securities
Act, including, without limitation, the Prospectus Supplement required pursuant
to Section 6.04 hereof.

Section 1.32 “Purchase Price” shall be set at 97% of the Market Price during the
Pricing Period.

Section 1.33 “Registration Limitation” shall have the meaning set forth in
Section 2.01(a).

Section 1.34 “Registration Statement” shall mean the Company’s shelf
registration statement filed by the Company with the SEC under the Securities
Act on Form S-3 (Registration Number 333-152351), with respect to Common Stock,
Preferred Stock and warrants to be offered and sold by the Company, as such
Registration Statement may be amended and supplemented from time to time and
including any information deemed to be a part thereof pursuant to Rule 430B
under the Securities Act or another registration statement on a form promulgated
by the SEC for which the Company then qualifies and which form shall be
available for the registration of the sale of Shares to the Investor and any
successor shelf registration statement filed by the Company with the SEC under
the Securities Act on a form promulgated by the SEC for which the Company then
qualifies and which form shall be available for the registration of the sale of
Shares to the Investor.

     
Section 1.35
  “SEC” shall have the meaning set forth in the recitals of this Agreement.
 
   
Section 1.36
  “SEC Documents” shall have the meaning set forth in Section 4.03.
 
   

Section 1.37 “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.

Section 1.38 “Settlement Document” shall have the meaning set forth in
Section 2.02(a).

Section 1.39 “Shares” shall mean the shares of Common Stock to be issued from
time to time hereunder pursuant to Advances.

Section 1.40 “Trading Day” shall mean any day during which the Principal Market
shall be open for business.

Section 1.41 “VWAP” shall mean, for any Trading Day, the daily volume weighted
average price of the Common Stock for such date on the Principal Market as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:00 p.m. (New York City time)).

Article II. Advances

Section 2.01 Advances; Mechanics. On the basis of the representations,
warranties and agreements herein contained, but subject to the terms and
conditions herein, the Company, at its sole and exclusive option, may, from time
to time, issue and sell to the Investor, and the Investor shall purchase from
the Company, shares of Common Stock on the following terms:



  (a)   Advance Notice. At any time during the Commitment Period, the Company
may require the Investor to purchase shares of Common Stock by delivering an
Advance Notice to the Investor, subject to the conditions set forth in
Article VII; provided, however, that (i) the amount for each Advance as
designated by the Company in the applicable Advance Notice shall not be more
than the Maximum Advance Amount, (ii) the aggregate amount of the Advances
pursuant to this Agreement shall not exceed the Commitment Amount, (iii) in no
event shall the number of shares of Common Stock issuable to the Investor
pursuant to an Advance cause the aggregate number of shares of Common Stock
beneficially owned (as calculated pursuant to Section 13(d) of the Exchange Act)
by the Investor and its affiliates to exceed 4.99% of the then outstanding
Common Stock (the “Ownership Limitation”) and (iv) in no event shall the
aggregate offering price or number of Shares, as the case may be, exceed the
aggregate offering price or number of Shares, as the case may be, available for
issuance under the Registration Statement (the “Registration Limitation”). The
Company acknowledges that the Investor may sell shares of the Company’s Common
Stock corresponding with a particular Advance Notice after the Advance Notice is
received by the Investor so long as such sale complies with all applicable laws.



  (b)   Date of Delivery of Advance Notice. Advance Notices shall be delivered
in accordance with the instructions set forth on the bottom of Exhibit A or such
other instructions that the Investor may provide to the Company. An Advance
Notice shall be deemed delivered on (i) the Trading Day it is received by
electronic mail (“Email”), facsimile or otherwise by the Investor if such notice
is received prior to 5:00 pm Eastern Time, or (ii) the immediately succeeding
Trading Day if it is received by Email, facsimile or otherwise after 5:00 pm
Eastern Time on a Trading Day or at any time on a day which is not a Trading
Day. No Advance Notice may be deemed delivered on a day that is not a Trading
Day. The Company acknowledges and agrees that Investor shall be entitled to
treat any email it receives from officers whose email addresses are identified
by the Company purporting to be an Advance Notice as a duly executed and
authorized Advance Notice from the Company. The Investor shall promptly confirm
the receipt of any Advance Notice delivered via email after such email is opened
by replying to the sender of such email. Any Advance Notice delivered by email
shall be deemed received by the Investor only after the Investor has sent such
reply confirming receipt.



  (c)   Ownership Limitation. In connection with each Advance Notice delivered
by the Company, any portion of an Advance that would cause the Investor to
exceed the Ownership Limitation shall automatically be withdrawn.



  (d)   Registration Limitation. In connection with each Advance Notice, any
portion of an Advance that would cause the aggregate offering price or number of
Shares, as the case may be, to exceed the Registration Limitation shall
automatically be deemed to be withdrawn by the Company with no further action
required by the Company. At the Company’s request from time to time, the
Investor shall report to the Company the total amount of Shares offered and sold
pursuant to this Agreement and the portion of the total Commitment Amount
remaining.



  (e)   Minimum Acceptable Price. In connection with each Advance Notice, the
Company may indicate a minimum acceptable price (the “Minimum Acceptable
Price”). Upon the issuance by the Company of an Advance Notice with a Minimum
Acceptable Price, (i) the amount of the Advance set forth in such Advance Notice
shall automatically be reduced by 33.33% for each Trading Day during the Pricing
Period that the VWAP of the Common Stock is below the Minimum Acceptable Price
(each such day, an “Excluded Day”), and (ii) each Excluded Day shall be excluded
from the Pricing Period solely for purposes of determining the Market Price. The
number of shares of Common Stock to be delivered to the Investor at the Closing
(in accordance with Section 2.02 of this Agreement) shall correspond with the
Advance Notice amount as reduced pursuant to clause (i) above, except that,
subject to Section 2.01(c) and Section 2.01(d), the Company shall be obligated
to sell, and the Investor shall be obligated to purchase, up to that number of
shares of Common Stock equal to the amount of any such reduction divided by such
Minimum Acceptable Price corresponding to such Advance Notice that have been
sold by the Investor on an Excluded Day at a price equal to such Minimum
Acceptable Price and this exception shall not affect the calculation of the
Purchase Price for the Trading Days in the Pricing Period that are not Excluded
Days.

Section 2.02 Closings. The closing of each Advance with respect to each Pricing
Period shall take place on each Advance Settlement Date in accordance with the
following procedures:



  (a)   By 10:30 am on the Trading Day immediately following each Pricing Period
the Investor shall deliver to the Company a written document (each a “Settlement
Document”) setting forth the amount of the Advance (taking into account any
adjustments pursuant to Section 2.01(c), Section 2.01(d), or Section 2.01(e)),
the Net Advance Amount, the Purchase Price, the number of shares of Common Stock
to be issued and subscribed for (which in no event will be greater than the
Ownership Limitation)), and a report by Bloomberg, LP indicating the VWAP for
each of the Trading Days during the Pricing Period, in each case taking into
account the terms and conditions of this Agreement. The Settlement Document
shall be in the form attached hereto as Exhibit B and shall be delivered in
accordance with the instructions set forth on the top of Exhibit B or such other
instructions that the Company may provide to the Investor.



  (b)   On each Advance Settlement Date the Company will, or will cause its
transfer agent to, electronically transfer such number of shares of Common Stock
registered in the name of the Investor as shall equal the sum of (a) the result
obtained by dividing (x) the amount of the Advance specified in such Advance
Notice (as may be reduced according to the terms of this Agreement), by (y) the
Purchase Price and (b) that number of additional shares of Common Stock
purchased on Excluded Days pursuant to Section 2.01(e), by crediting the
Investor’s account or its designee’s account at the Depository Trust Company
through its Deposit Withdrawal Agent Commission System or by such other means of
delivery as may be mutually agreed upon by the parties hereto (which in all
cases shall be freely tradable, registered shares in good deliverable form)
against payment of the Net Advance Amount in same day funds to an account
designated by the Company. No fractional shares shall be issued, and any
fractional amounts shall be rounded to the next higher whole number of
            shares. Any certificates evidencing shares of Common Stock delivered
pursuant hereto shall be free of restrictive legends.



  (c)   On each Advance Settlement Date, upon receipt of the Shares related to
such Advance, the Investor will pay the Commission (on behalf of the Company) to
the Placement Agent in same day funds to an account designated by the Placement
Agent.

Section 2.03 Hardship. If the Company defaults in its obligations to deliver the
Shares (which in all cases shall be freely tradable, registered shares in good
deliverable form) on the Advance Settlement Date, the Company agrees that in
addition to and in no way limiting the rights and obligations set forth in
Article V hereto and in addition to any other remedy to which the Investor is
entitled at law or in equity, including, without limitation, specific
performance, it will hold the Investor harmless against any direct (and not
consequential) loss, claim, damage, or expense (including reasonable legal fees
and expenses), as incurred, arising out of or in connection with such default by
the Company and acknowledges that irreparable damage would occur in the event of
any such default. It is accordingly agreed that the Investor shall be entitled
to an injunction or injunctions to prevent such breaches of this Agreement and
to specifically enforce, without the posting of a bond or other security, the
terms and provisions of this Agreement.

Section 2.04 Promissory Notes. After the first Advance Settlement Date under
this Agreement and thereafter during the Commitment Period, the Company may at
any time and from time to time request the Investor to purchase promissory notes
(each, a “Note”) issued by the Company with a principal amount of up to
$10,000,000. After considering each request in good faith, the Investor in its
sole discretion, will decide whether or not to purchase such Notes. Any such
Notes purchased by the Investor will be on terms mutually acceptable to both the
Company and the Investor and may include a provision that the Notes be repaid
with the proceeds of Advances delivered pursuant to this Agreement.

Article III. Representations and Warranties of Investor

Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof and will remain true
and correct throughout the Commitment Period:

Section 3.01 Organization and Authorization. The Investor is duly incorporated
or organized, validly existing and in good standing under the laws of the Cayman
Islands and has all requisite power and authority to purchase, hold and sell the
Shares. The decision to invest and the execution and delivery of this Agreement
by such Investor, the performance by such Investor of its obligations hereunder
and the consummation by such Investor of the transactions contemplated hereby
have been duly authorized and requires no other proceedings on the part of the
Investor. The undersigned has the right, power and authority to execute and
deliver this Agreement and all other instruments on behalf of the Investor. This
Agreement has been duly executed and delivered by the Investor and, assuming the
execution and delivery hereof and acceptance thereof by the Company, will
constitute the legal, valid and binding obligations of the Investor, enforceable
against the Investor in accordance with its terms.

Section 3.02 Evaluation of Risks. The Investor has such knowledge and experience
in financial, tax and business matters as to be capable of evaluating the merits
and risks of, and bearing the economic risks entailed by, an investment in the
Company and of protecting its interests in connection with this transaction. It
recognizes that its investment in the Company involves a high degree of risk.

Section 3.03 No Legal Advice From the Company. The Investor acknowledges that it
had the opportunity to review this Agreement and the transactions contemplated
by this Agreement with its own legal counsel and investment and tax advisors.
The Investor is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of the Company’s
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.

Section 3.04 Not an Affiliate. The Investor is not an officer, director or a
Person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with the Company or any
“Affiliate” of the Company (as that term is defined in Rule 405 of the
Securities Act).

Section 3.05 Short Position. Subject to the Investor’s rights under
Section 2.01(a) and Section 3.06, neither the Investor nor any affiliate of the
Investor has an open short position in the Common Stock of the Company.

Section 3.06 Trading Activities. The Investor agrees that it shall not, and that
it will cause its affiliates not to, engage in any short sales of the Common
Stock, provided that the Company acknowledges and agrees that upon receipt of an
Advance Notice the Investor has the right to sell the shares to be purchased by
the Investor pursuant to an Advance Notice prior to taking possession of such
Shares so long as such sale complies with all applicable laws. The Investor
agrees that it shall not, and that it will cause its affiliates not to,
beneficially own (as calculated pursuant to Section 13(d) of the Exchange Act)
any shares of the Common Stock other than shares of Common Stock acquired
pursuant to this Agreement. As of the date of this Agreement, the Investor and
its affiliates do not beneficially own (as calculated pursuant to Section 13(d)
of the Exchange Act) any shares of Common Stock.

Article IV. Representations and Warranties of the Company

Except as stated below, on the disclosure schedules attached hereto or in the
SEC Documents (as defined herein), the Company hereby represents and warrants to
the Investor that the following are true and correct as of the date hereof:

Section 4.01 Registration Statement and Prospectus.

(a) The Company meets the requirements for use of Form S-3 under the Securities
Act for the offering of the Shares, including but not limited to the
transactions requirements for an offering made by the issuer set forth in
Instruction I.B.1 to Form S-3.

(b) The Registration Statement, including the Base Prospectus contained therein,
was prepared by the Company in conformity with the requirements of the
Securities Act and all applicable U.S. federal securities laws rules and
regulations. Any amendment or supplement to the Registration Statement or
Prospectus required by this Agreement will be so prepared and filed by the
Company and, as applicable, the Company will use its reasonable best efforts to
cause it to become effective as soon as reasonably practicable. No stop order
suspending the effectiveness of the Registration Statement has been issued, and
no proceeding for that purpose has been instituted or, to the knowledge of the
Company, threatened by the SEC. Any reference herein to the Registration
Statement, the Prospectus, or any amendment or supplement thereto shall be
deemed to refer to and include the documents incorporated (or deemed to be
incorporated) by reference therein pursuant to Item 12 of Form S-3 under the
Securities Act, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or Prospectus shall be
deemed to refer to and include the filing after the execution hereof of any
document with the SEC deemed to be incorporated by reference therein.

(c) The Company has not distributed and, prior to the completion of the
distribution of the Shares, shall not distribute any offering material in
connection with the offering and sale of the Shares other than the Registration
Statement, the Base Prospectus as supplemented by any Prospectus Supplement or
such other materials, if any, permitted by the Securities Act.

Section 4.02 No Misstatement or Omission. Each part of the Registration
Statement, when such part became or becomes effective, and the Prospectus, on
the date of filing thereof with the SEC and at each date during the Pricing
Period and at the Advance Settlement Date conformed or will conform in all
material respects with the requirements of the Securities Act and the rules and
regulations promulgated thereunder; each part of the Registration Statement,
when such part became or becomes effective, did not or will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
and the Prospectus, on the date of filing thereof with the SEC and at each date
during the Pricing Period and at the Advance Settlement Date did not or will not
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; except that the foregoing shall not apply
to statements or omissions in any such document made in reliance on information
furnished in writing to the Company by the Investor expressly stating that such
information is intended for use in the Registration Statement, the Prospectus,
or any amendment or supplement thereto.

Section 4.03 SEC Documents; Financial Statements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act and the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Exchange Act (all of the foregoing filed within the
two years preceding the date hereof or amended after the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”). The Company is current with its filing obligations under
the Exchange Act and all SEC Documents have been filed on a timely basis or the
Company has received a valid extension of such time of filing and has filed any
such SEC Document prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present the financial position of the Company as
of the dates thereof and the results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).

Section 4.04 Organization and Qualification. The Company is a real estate
investment trust duly formed and existing under and by virtue of the laws of the
State of Maryland and is in good standing with the State Department of
Assessments and Taxation of Maryland, with trust power to own, lease and operate
its properties and to conduct its business substantially as described in the
Registration Statement and the Prospectus and to enter into and perform its
obligations under the Agreement. Each of the Company and its subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect.

Section 4.05 Authorization, Enforcement, Compliance with Other Instruments.
(i) The Company has the requisite trust power and authority to enter into and
perform this Agreement and any related agreements, in accordance with the terms
hereof and thereof, (ii) the execution and delivery of this Agreement and any
related agreements by the Company and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by the Company’s
Board of Trustees or a duly authorized Committee thereof and no further consent
or authorization is required by the Company, its Board of Trustees or its
shareholders, provided, however, that each issuance of Common Stock shall need
to be authorized by the Company’s Board of Trustees or a duly authorized
Committee thereof, (iii) this Agreement and any related agreements have been
duly executed and delivered by the Company, (iv) this Agreement and any related
agreements, assuming the execution and delivery thereof and acceptance by the
Investor, constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies; and except to the extent that rights to indemnification and
contribution may be limited or held unenforceable under applicable federal or
state securities laws or public policy underlying such laws.

Section 4.06. Capitalization. The authorized capital stock of the Company
consists of 200,000,000 shares of Common Stock and 25,000,000 preferred shares
of beneficial interest, $.01 par value per share (“Preferred Stock”), of which
74,420,670 shares of Common Stock are issued and outstanding and, with respect
to the Preferred Stock, 2,760,000 shares of 7.75% Series A cumulative redeemable
preferred shares of beneficial interest, 2,258,300 shares of 8.375% Series B
cumulative redeemable preferred shares of beneficial interest will be issued and
outstanding, and 1,600,000 shares of Series C cumulative redeemable preferred
shares are issued and outstanding. All of such outstanding shares have been
validly issued and are fully paid and nonassessable. The Common Stock is
currently quoted on the New York Stock Exchange under the trading symbol “RAS”.
Except as disclosed in the SEC Documents, the Registration Statement, the
Prospectus or any Prospectus Supplement, no shares of Common Stock are subject
to preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company. Except as disclosed in the SEC Documents,
the Registration Statement, the Prospectus or any Prospectus Supplement, as of
the date hereof, (i) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, (ii) there are no outstanding debt securities (iii) there are no
outstanding registration statements other than the Registration Statement, other
registration statements of the Company on Form S-3 (File No. 333-149340,
effective on March 13, 2008; File No. 333-144603, effective on July 16, 2007 and
post effective amendment effective April 25, 2008; File No. 333-139948,
effective on January 12, 2007; File No. 333-139889, effective on January 10,
2007), Form S-4 (File No. 333-162878, effective on November 30, 2009) and Form
S-8 (File No. 333-151627, effective June 13, 2008; File No. 333-125480,
effective on June 3, 2005; File No. 333-100766, effective on October 25, 2002;
and File No. 333-67452, effective on August 14, 2001) and (iv) there are no
agreements or arrangements under which the Company or any of its subsidiaries is
obligated to register the sale of any of their securities under the Securities
Act. There are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein. True and
correct copies of the Company’s Declaration of Trust, as amended and as in
effect on the date hereof (the “Declaration of Trust”), and the Company’s
By-laws, as in effect on the date hereof (the “By-laws”), and the terms of all
securities convertible into or exercisable for Common Stock and the material
rights of the holders thereof in respect thereto are available as exhibits to
the SEC Documents.

Section 4.07 No Conflict. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Declaration of
Trust, any certificate of designations of any outstanding series of Preferred
Stock of the Company or By-laws or (ii) conflict with or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market on
which the Common Stock is quoted) applicable to the Company or any of its
subsidiaries or by which any material property or asset of the Company or any of
its subsidiaries is bound or affected and which would cause a Material Adverse
Effect. Except as disclosed in the SEC Documents, neither the Company nor its
subsidiaries is in violation of any term of or in default under its Declaration
of Trust or By-laws or their organizational charter or by-laws, respectively, or
any material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its subsidiaries that would cause a Material Adverse Effect. The
business of the Company and its subsidiaries is not being conducted in violation
of any material law, ordinance, regulation of any governmental entity. Except as
specifically contemplated by this Agreement and as required under the Securities
Act and any applicable state securities laws, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement in accordance with the terms hereof or thereof except as such consent,
authorization or order has been obtained prior to the date hereof. The Company
and its subsidiaries are unaware of any fact or circumstance which, in their
reasonable judgment, might give rise to any of the foregoing.

Section 4.08 No Default. Except as disclosed in the SEC Documents, the Company
is not in default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any indenture, mortgage, deed of
trust or other material instrument or agreement to which it is a party or by
which it is or its property is bound and neither the execution, nor the delivery
by the Company, nor the performance by the Company of its obligations under this
Agreement or any of the exhibits or attachments hereto will conflict with or
result in the breach or violation of any of the terms or provisions of, or
constitute a default or result in the creation or imposition of any lien or
charge on any assets or properties of the Company under its Declaration of
Trust, By-Laws, any material indenture, mortgage, deed of trust or other
material agreement applicable to the Company or instrument to which the Company
is a party or by which it is bound, or any statute, or any decree, judgment,
order, rules or regulation of any court or governmental agency or body having
jurisdiction over the Company or its properties, in each case which default,
lien or charge is likely to cause a Material Adverse Effect.

Section 4.09 Intellectual Property Rights. The Company and its subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademarks,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secrets or other
similar rights of others, and, to the knowledge of the Company, there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its subsidiaries regarding
trademarks, trade names, patents, patent rights, inventions, copyrights,
licenses, service names, service marks, service mark registrations, trade
secrets or other infringement; and the Company and its subsidiaries are unaware
of any facts or circumstances which might give rise to any of the foregoing.

Section 4.10 Employee Relations. Neither the Company nor any of its subsidiaries
is involved in any labor dispute nor, to the knowledge of the Company or any of
its subsidiaries, is any such dispute threatened.

Section 4.11 Environmental Laws. Except as would not have a Material Adverse
Effect, the Company and its subsidiaries are (i) in compliance with any and all
applicable material foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval.

Section 4.12 Title. Except as set forth in the SEC Documents, the Company has
good and marketable title to its properties and material assets owned by it,
free and clear of any pledge, lien, security interest, encumbrance, claim or
equitable interest other than such as are not material to the business of the
Company. Any real property and facilities held under lease by the Company and
its subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.

Section 4.13 Insurance. The Company and each of its subsidiaries are insured
against such losses and risks and in such amounts as management of the Company
believes to be prudent and customary for similarly situated companies in the
businesses in which the Company and its subsidiaries are engaged. Neither the
Company nor any such subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect.

Section 4.14 Regulatory Permits. The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

Section 4.15 Internal Accounting Controls. The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

Section 4.16 No Material Adverse Breaches, etc. Except as set forth in the SEC
Documents, the Registration Statement, the Prospectus or any Prospectus
Supplement, neither the Company nor any of its subsidiaries is subject to any
charter, trust or other legal restriction, or any judgment, decree, order, rule
or regulation which in the judgment of the Company’s officers has or is expected
in the future to have a Material Adverse Effect on the business, properties,
operations, financial condition, results of operations or prospects of the
Company or its subsidiaries. Except as set forth in the SEC Documents, neither
the Company nor any of its subsidiaries is in breach of any contract or
agreement which breach, in the judgment of the Company’s officers, has or is
expected to have, individually or in the aggregate, a Material Adverse Effect on
the business, properties, operations, financial condition, results of operations
or prospects of the Company or its subsidiaries, taken as a whole.

Section 4.17 Absence of Litigation. Except as set forth in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending against or affecting the Company, the Common Stock or any of the
Company’s subsidiaries, wherein an unfavorable decision, ruling or finding would
have a Material Adverse Effect.

Section 4.18 Subsidiaries. Except as disclosed in Schedule 4.18, the Company
does not presently own or control, directly or indirectly, any interest in any
other corporation, partnership, association or other business entity.

Section 4.19 Tax Status. Except as disclosed in the SEC Documents, the Company
and each of its subsidiaries has made or filed all federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject and (unless and only to the extent that the Company and each
of its subsidiaries has set aside on its books provisions reasonably adequate
for the payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

Section 4.20 Certain Transactions. Except as set forth in the SEC Documents none
of the officers, directors, or employees of the Company is presently a party to
any transaction with the Company (other than for services as employees, officers
and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.

Section 4.21 The Shares. The Shares have been duly authorized and, when issued,
delivered and paid for pursuant to this Agreement, will be validly issued and
fully paid and non-assessable, free and clear of all encumbrances and will be
issued in compliance with all applicable United States federal and state
securities laws; the capital stock of the Company, including the Common Stock,
conforms in all material respects to the description thereof contained in the
Registration Statement and the Common Stock, including the Shares, will conform
to the description thereof contained in the Prospectus as amended or
supplemented. Neither the shareholders of the Company, nor any other person or
entity have any preemptive rights or rights of first refusal with respect to the
Shares or other rights to purchase or receive any of the Shares or any other
securities or assets of the Company, and no person has the right, contractual or
otherwise, to cause the Company to issue to it, or register pursuant to the
Securities Act, any shares of capital stock or other securities or assets of the
Company upon the issuance or sale of the Shares. The Company is not obligated to
offer the Shares on a right of first refusal basis or otherwise to any third
parties including, but not limited to, current or former shareholders of the
Company, underwriters, brokers or agents.

Section 4.22 Acknowledgment Regarding Investor’s Purchase of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length investor with respect to this Agreement and the transactions
contemplated hereunder. The Company further acknowledges that the Investor is
not acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereunder and any advice given by the Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereunder is merely incidental to the Investor’s purchase of the Shares
hereunder. The Company is aware and acknowledges that it may not be able to
request Advances under this Agreement if the Registration Statement ceases to be
effective or if any issuances of Common Stock pursuant to any Advances would
violate any rules of the Principal Market.

Article V. Indemnification

The Investor and the Company covenant to the other the following with respect to
itself:

Section 5.01 Indemnification by the Company. The Company agrees to indemnify and
hold harmless the Investor and the Investor’s affiliates, directors, officers,
employees and agents and each person who controls the Investor within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act against any
and all losses, claims, damages, expenses or liabilities, joint or several, to
which they or any of them may become subject under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages, expenses or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement for the registration of the Shares as originally filed or
in any amendment thereof, or in the Prospectus, or in any Prospectus Supplement,
or in any amendment thereof or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and, subject to Section 5.03, agrees to reimburse each such indemnified party,
as incurred, for any legal or other expenses reasonably incurred by them in
connection with investigating, defending or settling any such loss, claim,
damage, liability, expense or action; provided, however, that the Company will
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of the Investor specifically for inclusion therein. Anything in this
paragraph to the contrary notwithstanding, the Company shall not be liable for
any settlement of any such loss, claim, damage, liability, expense or action
effected without its consent.

Section 5.02 Indemnification by the Investor. The Investor agrees to indemnify
and hold harmless the Company, each of its directors, each of its officers who
signs the Registration Statement, and each person who controls the Company
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act to
the same extent as the foregoing indemnity to the Investor, but only with
reference to written information relating to such Investor furnished to the
Company by or on behalf of the Investor specifically for inclusion in the
documents referred to in the foregoing indemnity.

Section 5.03 Notice of Claim. Promptly after receipt by an indemnified party
under this Article V of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Article V, notify the indemnifying party in
writing of the commencement thereof; but the failure so to notify the
indemnifying party will not relieve it from liability under Section 5.01 or
Section 5.02 above unless and to the extent the indemnifying party did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses or otherwise results in a
material impairment of the indemnifying party’s ability to defend. In the case
of parties indemnified pursuant to Section 5.01 above, counsel to the
indemnified parties shall be selected by the Company, and, in the case of
parties indemnified pursuant to Section 5.02 above, counsel to the indemnified
parities shall be selected by the Investor. An indemnified party may participate
at its own expense in the defense of any such action; provided, however, that
counsel to the indemnifying party shall not (except with the consent of the
indemnified party) also be counsel to the indemnified party if the indemnified
party shall have concluded, based upon the written opinion of counsel, that a
conflict may exist in the representation of both the indemnifying and
indemnified parties. In no event shall the indemnifying parties be liable for
fees and expenses of more than one counsel (in addition to any local counsel)
for all indemnified parties in connection with any one action or separate but
similar or related actions arising out of the same general allegations or
circumstances. An indemnifying party will not, without the prior written consent
of the indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
under this Agreement (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless (i) such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding
and (ii) such settlement, compromise or consent does not include a statement as
to or an admission of fault, culpability or a failure to act by or on behalf of
any indemnified party.

Section 5.04 Contribution. In the event that the indemnity provided in
Section 5.01, Section 5.02 or Section 5.03 is unavailable to or insufficient to
hold harmless an indemnified party for any reason, the Company and the Investor
severally agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending the same) (collectively “Losses”) to which the
Company and the Investor may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and by the
Investor on the other from transactions contemplated by this Agreement. If the
allocation provided by the immediately preceding sentence is unavailable for any
reason, the Company and the Investor severally shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and of the Investor on the
other in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Company shall be deemed to be equal to the total proceeds from the
offering (net of underwriting discounts and commissions but before deducting
expenses) received by it, and benefits received by the Investor shall be deemed
to be equal to the total discounts received by the Investor. Relative fault
shall be determined by reference to, among other things, whether any untrue or
any alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information provided by the Company
on the one hand or the Investor on the other, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The Company and the Investor agree
that it would not be just and equitable if contribution were determined by pro
rata allocation or any other method of allocation which does not take account of
the equitable considerations referred to above. The aggregate amount of losses,
liabilities, claims, damages and expenses incurred by an indemnified party and
referred to above in this Article V shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue or alleged untrue statement or
omission or alleged omission. Notwithstanding the provisions of this
Section 5.04, the Investor shall not be required to contribute any amount in
excess of the amount by which the Purchase Price for Shares actually purchased
pursuant to this Agreement exceeds the amount of any damages which the Investor
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Article V, each person who
controls the Investor within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and each director, officer, employee and agent of
the Investor shall have the same rights to contribution as the Investor, and
each person who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, and each trustee, officer,
employee and agent of the Company shall have the same rights to contribution as
the Company, subject in each case to the applicable terms and conditions of this
Section 5.04.

Section 5.05 Remedies. The remedies provided for in this Article V are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified person at law or in equity. The obligations of the
parties to indemnify or make contribution under this Article V shall survive
termination.

Article VI.
Covenants of the Company

Section 6.01 Effective Registration Statement. During the Commitment Period, the
Company shall notify the Investor promptly if (i) the Registration Statement
shall cease to be effective under the Securities Act, (ii) the Common Stock
shall cease to be authorized for listing on the Principal Market, (iii) the
Common Stock ceases to be registered under Section 12(b) of the Exchange Act or
(iv) the Company fails to file in a timely manner all reports and other
documents required of it as a reporting company under the Exchange Act.

Section 6.02 Trust Existence. The Company will take all steps necessary to
preserve and continue the trust existence of the Company.

Section 6.03 Notice of Certain Events Affecting Registration; Suspension of
Right to Make an Advance. The Company will immediately notify the Investor, and
confirm in writing, upon its becoming aware of the occurrence of any of the
following events: (i) receipt of any request for additional information by the
SEC or any other Federal or state governmental authority for amendments or
supplements to the Registration Statement, the Prospectus or for any additional
information relating to the Registration Statement or Prospectus; (ii) the
issuance by the SEC or any other Federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Common Stock for sale in any jurisdiction or
the initiation or threatening of any proceeding for such purpose; (iv) the
happening of any event that makes any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or of the
necessity to amend the Registration Statement or supplement the Prospectus to
comply with the Securities Act or any other law; and (v) the Company’s
reasonable determination that a post-effective amendment to the Registration
Statement would be appropriate; and the Company will promptly make available to
the Investor any such supplement or amendment to the related prospectus. The
Company shall not deliver to the Investor any Advance Notice during the
continuation of any of the foregoing events.

Section 6.04 Prospectus Delivery. The Company agrees that on such dates as the
Securities Act shall require, the Company will file a Prospectus Supplement or
other appropriate form as determined by counsel with the SEC under the
applicable paragraph of Rule 424(b) under the Securities Act, which Prospectus
Supplement will set forth, within the relevant period, the amount of Shares sold
to the Investor, the net proceeds to the Company and the discount paid by the
Investor with respect to such Shares. The Company shall provide the Investor at
least 24 hours to comment on a draft of each such Prospectus Supplement (and
shall give due consideration to all such comments) and shall deliver or make
available to the Investor, without charge, an electronic copy of each form of
Prospectus Supplement, together with the Base Prospectus. The Company consents
to the use of the Prospectus (and of any Prospectus Supplement thereto) in
accordance with the provisions of the Securities Act and with the securities or
“blue sky” laws of the jurisdictions in which the Shares may be sold by the
Investor, in connection with the offering and sale of the Shares and for such
period of time thereafter as the Prospectus is required by the Securities Act to
be delivered in connection with sales of the Shares. If during such period of
time any event shall occur that in the judgment of the Company and its counsel
is required to be set forth in the Prospectus or should be set forth therein in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading, or if it is necessary to supplement
or amend the Prospectus to comply with the Securities Act or any other
applicable law or regulation, the Company shall forthwith prepare and file with
the SEC an appropriate Prospectus Supplement to the Prospectus and shall
expeditiously furnish or make available to the Investor an electronic copy
thereof.

Section 6.05 Listing of Shares. The Company will use commercially reasonable
efforts to cause the Shares to be listed on the Principal Market and to qualify
the Shares for sale under the securities laws of such jurisdictions as are
required by law in the reasonable opinion of Investor’s counsel that the
Investor designates; provided that the Company shall not be required in
connection therewith to qualify as a foreign corporation or to file a general
consent to service of process in any jurisdiction.

Section 6.06 Issuance of the Company’s Common Stock. The sale of Common Stock
hereunder shall be made in accordance with the provisions and requirements of
the Securities Act and any applicable state securities law.

Section 6.07 Use of Proceeds. The Company shall use the net proceeds from this
offering as disclosed in the Prospectus.

Section 6.08 Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, will pay all expenses
incident to the performance of its obligations hereunder, including but not
limited to (i) the preparation, printing and filing of the Registration
Statement and each amendment and supplement thereto, of each Prospectus and of
each amendment and supplement thereto; (ii) the preparation, issuance and
delivery of any Shares issued pursuant to this Agreement, (iii) all fees and
disbursements of the Company’s counsel, accountants and other advisors, (iv) the
qualification of the Shares under securities laws in accordance with the
provisions of this Agreement, including filing fees in connection therewith,
(v) the printing and delivery of copies of the Prospectus and any amendments or
supplements thereto, (vi) the fees and expenses incurred in connection with the
listing or qualification of the Shares for trading on the Principal Market, or
(vii) filing fees of the SEC and the Financial Industry Regulatory Authority,
Inc. Corporate Finance Department.

Section 6.09 Compliance with Laws. The Company will not, directly or indirectly,
take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company or which caused or resulted in, or which
would in the future reasonably be expected to cause or result in, stabilization
or manipulation of the price of any security of the Company.

Section 6.10 Comfort Letters. At the request of the Investor and within a
reasonable period of time after (i) the date hereof, and (ii) the date of filing
or amending each Annual Report on Form 10-K for a period in which an Advance was
delivered pursuant to this Agreement and which are incorporated by reference in
the Registration Statement, the Company will request that its independent
accountants furnish to the Investor a letter in form and substance reasonably
satisfactory to the Investor, containing statements and information of the type
ordinarily included in, and dated as of the customary date for, accountants’
“comfort letters” to underwriters with respect to the financial statements of
the Company.

Section 6.11 Opinion of Counsel. Prior to the date of the first Advance Notice,
the Investor shall have received an opinion letter from counsel to the Company
in the form attached hereto as Exhibit C.

Section 6.12 Current Report. Promptly after the date hereof (and prior to the
Company delivering an Advance Notice to the Investor hereunder), the Company
shall file with the SEC a report on Form 8-K or such other appropriate form as
determined by counsel to the Company, relating to the transactions contemplated
by this Agreement and a preliminary Prospectus Supplement pursuant to Rule
424(b) of the Securities Act disclosing all information relating to the
transaction contemplated hereby required to be disclosed therein (collectively,
the “Initial Disclosure”) and shall provide the Investor with 24 hours to review
the Initial Disclosure prior to its filing.

Article VII.
Conditions for Advance and Conditions to Closing

Conditions Precedent to each Advance. The right of the Company to deliver an
Advance Notice and the obligations of the Investor hereunder with respect to an
Advance is subject to the satisfaction by the Company, on each Advance Notice
Date and Advance Settlement Date (a “Condition Satisfaction Date”), of each of
the following conditions:

Section 7.01 Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company shall be true and correct in all
material respects.

Section 7.02 Registration of the Common Stock with the SEC. The Registration
Statement is effective and the Company is not aware of any of the events set
forth in Section 6.03 hereof. The Initial Disclosure shall have been filed with
the SEC, all Prospectus Supplements shall have been filed with the SEC, as
required pursuant to Section 6.04 in connection with all prior Advances and an
electronic copy of such Prospectus Supplement together with the Base Prospectus
shall have been delivered or made available to the Investor. The Company shall
have filed with the SEC in a timely manner all reports, notices and other
documents required of a “reporting company” under the Exchange Act and
applicable SEC regulations.

Section 7.03 Authority. The Company shall have obtained all permits and
qualifications required by any applicable state for the offer and sale of the
shares of Common Stock, or shall have the availability of exemptions therefrom.
The sale and issuance of the shares of Common Stock shall be legally permitted
by all laws and regulations to which the Company is subject.

Section 7.04 No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company of any request for
additional information from the SEC or any other federal or state governmental,
administrative or self regulatory authority during the period of effectiveness
of the Registration Statement, the response to which would require any
amendments or supplements to the Registration Statement or Prospectus; (ii) the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Shares for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose; (iv) the
occurrence of any event that makes any statement made in the Registration
Statement or the Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; and (v) the
Company’s reasonable determination that a post-effective amendment to the
Registration Statement would be required.

Section 7.05 Performance by the Company. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to each Condition Satisfaction Date.

Section 7.06 No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits or directly and materially adversely affects any of the transactions
contemplated by this Agreement, and no proceeding shall have been commenced that
may have a Material Adverse Effect.

Section 7.07 No Suspension of Trading in or Delisting of Common Stock. The
Common Stock is trading on the Principal Market and all of the Shares issuable
pursuant to such Advance Notice shall have been approved for listing on the
Principal Market and the Company believes, in good faith, that trading of the
Common Stock on the Principal Market will continue uninterrupted for the
foreseeable future. The issuance of shares of Common Stock with respect to the
applicable Advance Notice will not violate the shareholder approval
requirements, if any, of the Principal Market. The Company shall not have
received any notice threatening the continued listing of the Common Stock on the
Principal Market.

Section 7.08 Change in Control. There shall not have been any Change in Control.

Section 7.09 Authorized. There shall be a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock for the issuance of all
of the shares issuable pursuant to such Advance Notice.

Section 7.10 Consecutive Advance Notices. Except with respect to the first
Advance Notice, the Company shall have delivered all Shares relating to all
prior Advances.

Section 7.11 Executed Advance Notice. The Investor shall have received the
Advance Notice in compliance with the Advance parameters set forth in
Section 2.01 executed by an officer of the Company and the representations
contained in such Advance Notice shall be true and correct as of each Condition
Satisfaction Date.

Article VIII.
Non-Disclosure of Non-Public Information

Nothing herein shall require the Company to disclose non-public information to
the Investor or its advisors or representatives, provided, however, that
notwithstanding anything herein to the contrary, during any period from and
including the delivery of an Advance Notice through and including the occurrence
of the related Advance Settlement Date, the Company will immediately notify the
Investor or its advisors or representatives of any event or the existence of any
circumstance (without any obligation to disclose the specific event or
circumstance) of which it becomes aware, constituting non-public information
(whether or not requested of the Company specifically or generally during the
course of due diligence by such persons or entities), which, if not disclosed in
the prospectus included in the Registration Statement would cause such
prospectus to include a material misstatement or to omit a material fact
required to be stated therein in order to make the statements, therein, in light
of the circumstances in which they were made, not misleading.

The Company shall hold in confidence and not make any disclosure of information
concerning the Investor provided to the Company unless (i) disclosure of such
information is necessary to comply with federal or state securities laws,
(ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement. The Company
agrees that it shall, upon learning that disclosure of such information
concerning the Investor is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to the
Investor and allow the Investor, at the Investor’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.

Article IX.
Choice of Law/Jurisdiction

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York without regard to the principles of conflict of laws.

Article X. Assignment; Termination

Section 10.01 Assignment. Neither this Agreement nor any rights or obligations
of either party hereunder may be assigned to any other Person.

Section 10.02 Termination.



  (a)   Unless earlier terminated as provided hereunder, this Agreement shall
terminate automatically on the earliest of (i) the date that is 24-months from
the Effective Date, or (ii) the date on which the Investor shall have made
payment of Advances pursuant to this Agreement in the aggregate amount of the
Commitment Amount.



  (b)   The Company may terminate this Agreement at any time upon prior written
notice to the Investor; provided that upon such termination (i) there are no
Advances outstanding, and (ii) the Company has paid all amounts owed to the
Investor pursuant to this Agreement. This Agreement may be terminated at any
time by the mutual written consent of the parties, effective as of the date of
such mutual written consent unless otherwise provided in such written consent.



  (c)   The obligation of the Investor to make an Advance to the Company
pursuant to this Agreement shall terminate permanently (including with respect
to an Advance Settlement Date that has not yet occurred) in the event that
(i) there shall occur any stop order or suspension of the effectiveness of the
Registration Statement for an aggregate of 50 Trading Days, other than due to
the acts of the Investor, during the Commitment Period, provided, however, that
this termination provision shall not apply to any period commencing upon the
filing of a post-effective amendment to such Registration Statement and ending
upon the date on which such post effective amendment is declared effective by
the SEC and provided, further, however, that this termination provision shall
not apply to any period commencing upon the filing of a successor shelf
registration statement to such Registration Statement and ending upon the date
on which such successor shelf registration statement is declared effective by
the SEC.



  (d)   Nothing in this Section 10.02 shall be deemed to release the Company or
the Investor from any liability for any breach under this Agreement, or to
impair the rights of the Company and the Investor to compel specific performance
by the other party of its obligations under this Agreement. The indemnification
provisions contained in Article V shall survive termination hereunder.

Article XI. Notices

Any notices, consents, waivers, or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile, provided a copy is mailed by U.S. certified
mail, return receipt requested; (iii) 3 days after being sent by U.S. certified
mail, return receipt requested, or (iv) 1 day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses, facsimile numbers and Email addresses
for such communications, except for Advance Notices which shall be delivered in
accordance with Section 2.01(b) hereof and Settlement Documents which shall be
delivered in accordance with Section 2.02(a) hereof, shall be:

      If to the Company, to:  
RAIT Financial Trust
   
Cira Centre
2929 Arch Street, 17th Floor
   
Philadelphia, PA 19104
   
Attention: Raphael Licht, Chief Operating Officer
   
Telephone: (215) 243-9033
   
Facsimile: (215) 243-9039
With a copy to:  
Ledgewood
   
1900 Market Street, Suite 750
   
Philadelphia, PA 19103
   
Attention: J. Baur Whittlesey, Esq.
   
Telephone: (215) 731-9450
   
Facsimile: (215) 735-2513
If to the Investor(s):  
YA Global Master SPV Ltd.
   
101 Hudson Street –Suite 3700
   
Jersey City, NJ 07302
   
Attention: Mark Angelo
   
Portfolio Manager
   
Telephone: (201) 985-8300
   
Facsimile: (201) 985-8266
With a Copy to:  
David Gonzalez, Esq.
   
101 Hudson Street – Suite 3700
   
Jersey City, NJ 07302
   
Telephone: (201) 985-8300
   
Facsimile: (201) 985-8266

Each party shall provide 5 days’ prior written notice to the other party of any
change in address, or facsimile number.

Article XII. Miscellaneous

Section 12.01 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event any signature page is
delivered by Email or facsimile transmission, the party using such means of
delivery shall cause 2 additional original executed signature pages to be
physically delivered to the other party within 5 days of the execution and
delivery hereof, though failure to deliver such copies shall not affect the
validity of this Agreement.

Section 12.02 Reporting Entity for the Common Stock. The reporting entity relied
upon for the determination of the trading price or trading volume of the Common
Stock on any given Trading Day for the purposes of this Agreement shall be
Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.

Section 12.03 Brokerage. Other than the Placement Agent, each of the parties
hereto represents that it has had no dealings in connection with this
transaction with any finder or broker who will demand payment of any fee or
commission from the other party. The Company on the one hand, and the Investor,
on the other hand, agree to indemnify the other against and hold the other
harmless from any and all liabilities to any person claiming brokerage
commissions or finder’s fees on account of services purported to have been
rendered on behalf of the indemnifying party in connection with this Agreement
or the transactions contemplated hereby.

Section 12.04 Integration. This Agreement, along with any exhibits or amendments
hereto, encompasses the entire agreement of the parties and supersedes all
previous understandings and agreements between the parties, whether oral or
written.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the parties hereto have caused this Standby Equity
Distribution Agreement to be executed by the undersigned, thereunto duly
authorized, as of the date first set forth above.

 
COMPANY:
RAIT Financial Trust
By: /s/ Jack E. Salmon
 
Name: Jack E. Salmon
Title: Chief Financial Officer & Treasurer
INVESTOR:
YA Global Master SPV Ltd.
By: Yorkville Advisors, LLC
Its: Investment Manager
By: /s/ Mark Angelo
 
Name: Mark Angelo
Title: Portfolio Manager

EXHIBIT A

ADVANCE NOTICE

RAIT FINANCIAL TRUST

The undersigned,        hereby certifies, with respect to the sale of shares of
Common Stock of RAIT FINANCIAL TRUST (the “Company”) issuable in connection with
this Advance Notice, delivered pursuant to the Standby Equity Distribution
Agreement (the “Agreement”), as follows:

1. The undersigned is the duly elected        of the Company.

2. The Company has performed in all material respects all covenants and
agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in this Agreement on or
prior to the Advance Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Advance Notice Date. All conditions to the delivery of this Advance
Notice are satisfied as of the date hereof.

3. The Advance requested is       .

4. 4.99% of the outstanding Common Stock of the Company as of the date hereof is
     .

5. The Minimum Acceptable Price for this Advance is       .

The undersigned has executed this Certificate this        day of       .

RAIT FINANCIAL TRUST

By:
Name:
Title:




    Please deliver this Advance Notice by mail, e-mail or facsimile with a
follow up phone call to:

Yorkville Advisors, LLC


101 Hudson Street, Suite 3700, Jersey City, NJ 07302
Fax: (201) 946-0851
Attention: Trading Department and Compliance Officer
Confirmation Telephone Number: (201) 985-8300 ext. 129.
E-mail: trading@yorkvilleadvisors.com

2

EXHIBIT B

FORM OF SETTLEMENT DOCUMENT

VIA EMAIL

RAIT FINANCIAL TRUST
Attn: Jack E. Salmon, CFO & Treasurer
Email:

Attn: James J. Sebra, SVP & CAO
Email: jsebra@raitft.com

                              Below please find the settlement information with
respect to the                     Advance Notice Date of:               1.    
(a) Amount of Advance $
                   
aaaaaaaaaaaaaaaaaaaaa aaa
                   
(b) Amount of Advance after adjusting for Ownership Limitation, Registration
Limitation and Minimum Acceptable Price, if applicable: $
                   
aaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaa aaa
                   
(c) Additional Aggregate Purchase Price Paid for Common Stock on Excluded Days
pursuant to Section 2.01(e) at the Minimum Acceptable Price, if 6 below applies:
$
                   
aaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaa aaa
                   
(d) Amount of Commission: $
                   
aaaaaaaaaaaaaaaaaaaaaaaaa aaa
                   
(e) Net Advance Amount: $
                   
aaaaaaaaaaaaaaaaaaaaaaa aaa
              2.    
Market Price: $
                   
aaaaaaaaaaaaa a
              3.    
Purchase Price (Market Price X 97%) per share: $
                   
aaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaa a
              4.    
Minimum Acceptable Price per share, if 6 below applies: $
                   
aaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaa a
                   
Number of Shares due to Investor computed by dividing 1(b) above by
    5.    
3 above:
       
 
                   
Additional Shares to be Purchased Pursuant to Excluded Days
    6.    
pursuant to Section 2.01(e) at the Minimum Acceptable Price:
       
 
              7.    
Aggregate Number of Shares due to Investor:
                   
 
           

Please issue the number of Shares due to the Investor to the account of the
Investor as follows:

[to come]

      Approved By RAIT Financial Trust:   Sincerely,
_________________________________   YA GLOBAL MASTER SPV, LTD.
Name:
 

 
   

EXHIBIT C

FORM OF OPINION

1. The Company is a real estate investment trust duly formed and existing under
and by virtue of the laws of the State of Maryland and is in good standing with
the State Department of Assessments and Taxation of Maryland, with trust power
to own, lease and operate its properties and to conduct its business
substantially as described in the Registration Statement and the Prospectus and
to enter into and perform its obligations under the Standby Equity Distribution
Agreement (the “Agreement”).  

2. The Company has the requisite trust power and authority to enter into and
perform its obligations under the Agreement and to issue the Shares in
accordance with their terms. The execution and delivery of the Agreement by the
Company and the consummation by it of the transactions contemplated thereby have
been duly authorized by all necessary trust action, and no further consent or
authorization of the Company or its Board of Trustees or shareholders is
required. The Agreement has been duly executed and delivered by the Company and
constitutes the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies; and except to the extent that
rights to indemnification and contribution may be limited or held unenforceable
under applicable federal or state securities laws or public policy underlying
such laws.

3. The Shares are duly authorized and, upon issuance in accordance with the
terms of the Agreement, will be duly and validly issued, fully paid and
nonassessable, free of any liens, encumbrances and preemptive or similar rights
contained to our knowledge, in any agreement filed by the Company as an exhibit
to the Company’s latest Form 10-K or 10-Q filed by the Company under the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the SEC thereunder (the “Public Filings”).

4. The execution, delivery and performance of the Agreement by the Company
(other than performance by the Company of its obligations under the
indemnification sections of the Agreement, as to which no opinion need be
rendered) will not (i) result in a violation of the Company’s Declaration of
Trust or By-Laws; (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement or, indenture filed by the Company as an exhibit to the Company’s
Public Filings; or (iii) to our knowledge, result in a violation of any federal
law, rule or regulation, order, judgment or decree applicable to the Company or
by which any material property or asset of the Company is bound or affected.

5. To our knowledge and other then as set forth in the Public Filings, there are
no legal or governmental proceedings pending to which the Company is a party or
of which any property or assets of the Company is subject which are required to
be disclosed in any Public Filings.

RAIT FINANCIAL TRUST

SCHEDULE 4.18 TO SEDA

                                                                         
Classification     STATE/DATE OF                               REIT, PRTNR, DRE,
COMPANY NAME   FORMATION   OWNER(S)   PERCENTAGE INTEREST OWNED   STATES WHERE
QUALIFIED   CORP, TRS, QRS
RAIT Financial Trust
  Maryland – 8/14/97   Publicly held                   PA       REIT            
                      RAIT General, Inc.   Maryland – 8/14/97   RAIT Financial
Trust   100%           PA       QRS                       RAIT Limited, Inc.  
Maryland – 8/14/97   RAIT Financial Trust   100%           PA       QRS        
              RAIT Partnership, L.P.   Delaware – 8/15/97   RAIT General, Inc.  
1% general partner               AL, CA, NY, PA             RAIT Limited, Inc.  
99% limited partner                                                   Taberna
Realty Finance Trust   Maryland – 6/7/06   RAIT Financial Trust   100% common
shares               NY, PA   REIT             80% preferred shares            
                                      210-218 The Promenade North LLC  
California – 4/5/07   Long Beach Promenade Holdings,   100%                    
 
      LLC  
 
 
 
 
 
                         
901 King Street Associates
  Pennsylvania   RAIT Firehouse, LLC   25% partner  
 
 
 
 

 
             
 
 
 
 
990 Stewart Avenue Investors, LLC   Delaware - 01/19/06   RAIT Atria, LLC  
Preferred Capital Member                                                      
1805 Old Alabama Road, LLC   Georgia   1805 Old Alabama Road Manager,   .5%    
                        LLC   99.5%                    
 
      RAIT Old Alabama Road, LLC  
 
 
 
 
 
                          1805 Old Alabama Road Manager, LLC   Georgia   RAIT
Old Alabama Road, LLC   100%                                               6006
Executive Boulevard, LLC   Maryland – 1/15/98   RAIT Executive Boulevard, LLC  
1% (managing) member                    
 
      RAIT Partnership, L.P.
SAS Executive Boulevard   83.6% member
15.4% member  

 

 

 

 


 
             
 
 
 
 

AI-Hartford, LLC
  Delaware — 11/22/06   RAIT-Hartford, L.L.C.   Class B Member               WI
 
 
                                 
AI-Neenah, LLC
  Delaware — 11/22/06   RAIT-Neenah, L.L.C.   Class B Member               WI  
 
                                 
AI-Two Rivers, LLC
  Delaware — 11/22/06   RAIT-Two Rivers, L.L.C.   Class B Member              
WI  
 
                                  Advenir@Promontory, LLC   Florida   RAIT
Promontory Point, LLC   Class B Member               Texas                      
                Amarillo Dunhill, LLC   Delaware - 08/29/06   RAIT Amarillo, LLC
  Class A member               Texas                                      
Apartments of Mandalay Bay, LLC   Delaware – 11/21/06   Mandalay Member, LLC  
100%                                               Aslan Centerpoint, LLC  
Kentucky   RAIT Aslan Centerpoint, LLC   100%           AL                      
        Aslan Chalkville, LLC   Kentucky   RAIT Aslan Chalkville, LLC   100%    
      AL                               Aslan Terrace, LLC   Kentucky   RAIT
Aslan Terrace, LLC   100%           AL                               Autumn
Grove Member, LLC   Delaware – 2/5/07   PRG-RAIT Portfolio Member, LLC   100%  
                                            Autumn Grove Apartments Illinois,  
Delaware – 1/22/07   Autumn Grove Member, LLC   100%           IL        
LLC
 
 
 
 
 
 
 
 
                      Belle Creek, LLC   Delaware – 2/10/09   RAIT Partnership,
L.P.   100%                                               Belle Creek Member,
LLC   Delaware – 11/29/06   Belle Creek, LLC   100% Class A Member              
     
 
      RAIT-CVI III Belle Creek, LLC   Class B Member  
 
 
 
 

 
             
 
 
 
 
Belle Creek Apartments Colorado,   Delaware – 11/21/06   Belle Creek Member, LLC
  100%                    
LLC
 
 
 
 
 
 
 
 
                          Boca Yamato, LLC   Delaware – 9/18/09   Yamato Member,
LLC   100%           FL                              
Braden Lakes Member, LLC
  Delaware — 05/05/05   RAIT Braden Lakes, LLC   Class B Member               FL
 
 
                                 
Broadstone I Partner, LLC
  Delaware – 2/18/04   RAIT Broadstone, Inc.   3% Member  
 
 
 
 

 
             
 
 
 
 
Burton Holdings, LLC   DE- 10/23/09   RAIT Equity Holdings I, LLC   100%        
                                      Colonial Parc Apartments   Delaware –  
Colonial Parc Member, LLC   100%           Arkansas    
Arkansas, LLC
  12/17/2008  
 
 
 
 
 
 
                      Colonial Parc Member, LLC   Delaware –   RAIT Partnership,
L.P.   100%                    
 
  12/17/2008  
 
 
 
 
 
 
                          Copper Mill Member, LLC   Delaware – 2/5/07   PRG-RAIT
Portfolio Member, LLC   100%                                              
Creeks at Copper Hills Apartments   Delaware – 11/27/06   Copper Mill Member,
LLC   100%           TX        
Texas, LLC
 
 
 
 
 
 
 
 
                      Creekstone Colony Lakes Member,   Delaware – 9/15/09  
RAIT Equity Holdings I, LLC   100%                    
LLC
 
 
 
 
 
 
 
 
                         
Cornerstone Member, LLC
  Delaware   RAIT Cornerstone, LLC   Class B Member               FL  
 
                                  CP/GP, Inc.   PA – 11/19/97   RAIT
Partnership, L.P.   100%                                               Crestmont
Member, LLC   Delaware – 2/5/07   PRG-RAIT Portfolio Member, LLC   100%        
                                      Crestmont Apartments Georgia, LLC  
Delaware – 11/21/06   Crestmont Member, LLC   100%           GA                
              Cumberland Member, LLC   Delaware – 2/5/07   PRG-RAIT Portfolio
Member, LLC   100%                                               Cumberland Glen
Apartments   Delaware – 1/22/07   Cumberland Member, LLC   100%           GA    
   
Georgia, LLC
 
 
 
 
 
 
 
 
                      Desert Wind, LLC   Delaware – 4/13/09   RAIT Equity
Holdings I, LLC   100%                                               Desert Wind
Member, LLC   Delaware – 2/5/07   Desert Wind, LLC   100% Class A Member        
                    RAIT-CVI III, LLC   100% Class B Member                    
                                 
Desert Wind Apartments Arizona,
LLC
  Delaware – 11/21/06

  Desert Wind Member, LLC

  100%

 
 
  AZ

 

 

                                 
Diversified Historic Investors
III: Lincoln Court Apartments
Trust
  PA -


  RAIT Lincoln Court, LLC


  20% beneficiary


 


 


 


 


 



 
             
 
 
 
 
Eagle Ridge, LLC   Delaware – 4/13/09   RAIT Equity Holdings I, LLC   100%      
                                        Eagle Ridge Member, LLC   Delaware –
2/5/07   Eagle Ridge, LLC   100% Class A Member                            
RAIT-CVI III, LLC   100% Class B Member                                        
              Eagle Ridge Apartments   Delaware – 1/22/07   Eagle Ridge Member,
LLC   100%           CA        
California, LLC
 
 
 
 
 
 
 
 
                      Embark on Burton, LLC   Delaware – 3/6/07   Burton
Holdings, LLC   100%                                               Emerald Bay
Manager, LLC   Delaware – 4/13/09   RAIT Equity Holdings I, LLC   100%          
                                    Emerald Bay Member, LLC   Delaware – 2/5/07
  Emerald Bay Manager, LLC   100% Class A Member                            
RAIT-CVI III, LLC   100% Class B Member                                        
              Emerald Bay Apartments Nevada, LLC   Delaware – 11/21/06   Emerald
Bay Member, LLC   100%           NV                               Executive
Center Member, LLC   Delaware – 2/24/09   RAIT Partnership, L.P.   100%        
                                      Executive Center Wisconsin, LLC   Delaware
– 2/24/09   Executive Center Member, LLC   100%           WI                    
         
Fourth & Plum, LLC
  Delaware – 9/04/07   RAIT Old Town Investor, LLC   Class B Member            
  OH  
 
                                  Grand Terrace, LLC   Delaware – 4/13/09   RAIT
Equity Holdings I, LLC   100%                                              
Grand Terrace Member, LLC   Delaware – 2/5/07   Grand Terrace, LLC   100%
Class A Member                             RAIT-CVI III, LLC   100% Class B
Member                                                       Grand Terrace
Apartments   Delaware – 1/22/07   Grand Terrace Member, LLC   100%           CA
       
California, LLC
 
 
 
 
 
 
 
 
                      Heritage Trace Member, LLC   Delaware – 2/5/07   PRG-RAIT
Portfolio Member, LLC   100%                                              
Heritage Trace Apartments   Delaware – 11/21/06   Heritage Trace Member, LLC  
100%           VA        
Virginia, LLC
 
 
 
 
 
 
 
 
                     
JPG – Hartford, L.L.C.
  Delaware — 11/13/06   RAIT-Hartford, L.L.C.   Class B Member               WI
 
 
                                 
JPG – Neenah, LLC
  Delaware — 11/13/06   RAIT-Neenah, L.L.C.   Class B Member               WI  
 
                                 
JPG – Two Rivers, L.L.C.
  Delaware — 11/13/06   RAIT-Two Rivers, L.L.C.   Class B Member              
WI  
 
                                  Jupiter Communities, LLC (f//k/a   Delaware –
4/9/09   RAIT Jupiter Holdings, LLC   75% Member               Alabama, Arizona,
    Jupiter Illinois Acquisition, LLC)                           Arkansas,
Colorado,                                 Florida, Georgia,                    
            Illinois, Indiana,                                 Iowa, Kansas,    
                            Kentucky, Michigan,                                
Nevada, Ohio, Texas                                 and Wisconsin              
                        Lafayette English Apartments, LP   Texas – 8/24/06  
Lafayette English GP, LLC   .5% general partner                            
Lafayette English Partner, LLC   99.5% limited partner                          
                            Lafayette English GP, LLC   Delaware – 6/4/09  
Lafayette English Member, LLC   100%                                            
  Lafayette English Member, LLC   Delaware – 6/4/09   RAIT Equity Holdings I,
LLC   100%                                               Las Vistas, LLC  
Delaware – 4/13/09   RAIT Equity Holdings I, LLC   100%                    
 
     
 
 
 
 
 
 
Las Vistas Member, LLC   Delaware – 2/5/07   Las Vistas, LLC   100% Class A
Member                             RAIT-CVI III, LLC   100% Class B Member      
                                                Las Vistas Apartments Arizona,
LLC   Delaware – 11/21/06   Las Vistas Member, LLC   100%                      
                        Long Beach Promenade Holdings, LLC   Delaware – 7/28/09
  RAIT Partnership, L.P.   100%                                              
Mandalay Member, LLC   Delaware – 2/5/07   PRG-RAIT Portfolio Member, LLC   100%
                                              Madison Park Apartments Indiana,  
DE – 10/19/09   Madison Park Member, LLC   100%           IN        
LLC
 
 
 
 
 
 
 
 
                      Madison Park Member, LLC   DE – 10/19/09   RAIT Equity
Holdings I, LLC   100%                                               McDowell
Mountain Arizona, LLC   Delaware - 02/06/06   RAIT McDowell, LLC   Class B
Member (and managing member)   AZ        
(f/k/a ICP 3400, LLC)
 
 
 
 
 
 
 
 
                      Mineral Center Colorado, LLC   DE – 10/26/09   Mineral
Center Member, LLC   100%               CO                       Mineral Center
Member, LLC   DE – 10/26/09   RAIT Equity Holdings I, LLC   100%                
                              Murrells Retail Associates, LLC   DE – 8/19/09  
Murrells Retail Holdings, LLC   100%           SC                              
Murrells Retail Holdings, LLC   DE – 8/20/09   RAIT Equity Holdings I, LLC  
100%                                              
NP Dunhill, Ltd.
  Texas – 4/27/06   RAIT North Park, LLC   Class A Member  
 
 
 
 

 
             
 
 
 
 
New Stonecrest Associates, L.P.   Pennsylvania –   New Stonecrest Preferred, LLC
  Class A Member (80%)           AL             7/15/08   RAIT Stonecrest, LLC  
Class B Member (100%)                                                   New
Stonecrest Preferred, LLC   Delaware – 8/1/08   RAIT CRE CDO I, Ltd.   100%    
                                          North Park Place Owner A, LLC  
Delaware – 6/9/06   RAIT North Park Place, LLC   100%           MI              
                North Park Place Owner B, LLC   Delaware – 6/9/06   RAIT North
Park Place, LLC   100%           MI                               North Park
Place Owner C, LLC   Delaware – 7/12/06   RAIT North Park Place, LLC   100%    
      MI                               Orchid Tree Arizona, LLC   Delaware –
1/14/09   Orchid Tree Member, LLC   100%           Arizona                      
    Orchid Tree Member, LLC   Delaware – 3/18/09   RAIT Partnership, L.P.   100%
                                              OSEB GP, Inc.   Delaware – 7/11/98
  RAIT Partnership, L.P.   100%                                              
Oyster Point Member, LLC   Delaware – 2/5/07   PRG-RAIT Portfolio Member, LLC  
100%                                               Oyster Point Apartments
Virginia,   Delaware – 11/21/06   Oyster Point Member, LLC   100%              
     
LLC
 
 
 
 
 
 
 
 
                          Penny Lane Manager, LLC   Delaware – 4/13/09   RAIT
Equity Holdings I, LLC   100%                                              
Penny Lane Member, LLC   Delaware – 2/5/07   Penny Lane Manager, LLC   100%
Class A Member                             RAIT-CVI III, LLC   100% Class B
Member                                                       Penny Lane
Apartments Arizona, LLC   Delaware – 11/21/06   Penny Lane Member, LLC   100%  
                                           
PMZ – Hartford, L.L.C.
  Delaware — 10/18/06   RAIT-Hartford, L.L.C.   Class B Member               WI
 
 
                                 
PMZ – Neenah, L.L.C.
  Delaware — 10/18/06   RAIT-Neenah, L.L.C.   Class B Member               WI  
 
                                 
PMZ – Two Rivers, LLC
  Delaware — 10/18/06   RAIT-Two Rivers, L.L.C.   Class B Member              
WI  
 
                                  PRG-RAIT Portfolio Member, LLC   Delaware –
9/22/08   RAIT-PRG Member, LLC   95%                             PRG RAIT
Portfolio Manager, LLC   5%                                              
Quito Village Associates, LLC
  Delaware – 6/20/07   RAIT Quito-B, LLC
RAIT Quito-C, LLC   Class B Member
Class C Member  
 
  CA

 

 

                                  RAIT-401 Michigan, LLC   Delaware – 12/27/04  
RAIT CRE CDO I Ltd.   100%                                               RAIT
500 Michigan, LLC   Delaware – 10/30/06   RAIT CRE CDO I, Ltd.   100%          
                                    RAIT Amarillo, LLC   Delaware – 9/13/06  
RAIT CRE CDO I, Ltd.   100%                                               RAIT
Aslan Centerpoint, LLC   Delaware - 05/30/07   RAIT Partnership, L.P.   100%    
      AL                               RAIT Aslan Chalkville, LLC   Delaware -
05/30/07   RAIT Partnership, L.P.   100%           AL                          
    RAIT Aslan Terrace, LLC   Delaware - 05/30/07   RAIT Partnership, L.P.  
100%           AL                               RAIT Asset Holdings, LLC  
Delaware – 10/5/05   RAIT Partnership, L.P.   100%                              
                RAIT Asset Holdings II, LLC   Delaware – 7/14/09   RAIT Asset
Holdings II Member,   100%                    
 
      LLC  
 
 
 
 
 
                          RAIT Asset Holdings II Member, LLC   Delaware –
7/20/09   RAIT Partnership, L.P.   100%                                        
      RAIT Asset Management, LLC   Delaware – 9/17/09   Taberna Funding, LLC  
100%           Illinois                           RAIT Atria, LLC   Delaware –
9/13/06   RAIT CRE CDO I, Ltd.   100%                                          
    RAIT Braden Lakes, LLC   Delaware – 5/10/05   RAIT CRE CDO I, Ltd.   100%  
                                            RAIT Broadstone, Inc.   Delaware –
2/18/04   RAIT Partnership, L.P.   100%                                        
      RAIT Capital Corp.   Delaware – 8/2/00   RAIT Partnership, L.P.   100%    
      PA                              
RAIT Capital, Limited
  Ireland   Taberna Realty Finance Trust             100 %  
 
 
                          RCMBS Investors I, LLC   Delaware – 1/20/09   RAIT
Partnership, L.P.   100%                                               RAIT
Cornerstone, LLC   Delaware – 5/10/05   RAIT CRE CDO I, Ltd.   100%            
                                  RAIT CRE CDO I, LLC   Delaware – 10/5/06  
RAIT Partnership, L.P.   100%                                               RAIT
CRE CDO I, Ltd.   Cayman Islands –   RAIT Preferred Holdings I, LLC   100%      
             
 
  10/4/06  
 
 
 
 
 
 
                          RAIT CRE Holdings, LLC   Delaware - 05/30/07   Taberna
Realty Finance Trust   100%                                              
RAIT-CVI III, LLC   Delaware – 7/2/08   RAIT Partnership, L.P.   100%          
                                    RAIT-CVI III Belle Creek, LLC   Delaware –
7/3/08   RAIT CRE CDO I, Ltd.   100%                                            
  RAIT Enterprises, LLC   Delaware – 6/24/02   RAIT Financial Trust   16.67%    
                                          RAIT Executive Mews Manager I,  
Delaware – 3/29/01   RAIT Partnership, L.P.   100%                    
Inc.
 
 
 
 
 
 
 
 
                          RAIT Executive Mews Manager II,   Delaware – 3/29/01  
RAIT Partnership, L.P.   100%                    
Inc.
 
 
 
 
 
 
 
 
                          RAIT Executive Mews Manager III,   Delaware – 3/29/01
  RAIT Partnership, L.P.   100%                    
Inc.
 
 
 
 
 
 
 
 
                          RAIT Equity Holdings I, LLC   Delaware – 6/4/09   RAIT
Partnership, L.P.   100%                                              
RAIT-Hartford, L.L.C.   Delaware – 03/14/07   RAIT Preferred Funding II, Ltd.  
100%                                               RAIT Jupiter Holdings, LLC  
Delaware – 4/9/09   RAIT Partnership, L.P.   100%                              
                RAIT Lincoln Court, LLC   Delaware – 9/25/02   RAIT Partnership,
L.P.   100%                                               RAIT McDowell, LLC  
Delaware – 1/16/07   RAIT Partnership, L.P.   100%                              
                RAIT Milwaukee, LLC   Delaware – 7/29/04   RAIT Partnership,
L.P.   100%                                               RAIT-Neenah, L.L.C.  
Delaware - 03/27/07   RAIT Preferred Funding II, Ltd.   100%                    
                          RAIT North Park, LLC   Delaware – 6/9/06   RAIT CRE
CDO I Ltd.   100%                                               RAIT North Park
Place, LLC   Delaware – 10/23/08   RAIT Partnership, L.P.   100%                
                              RAIT Old Alabama Road, LLC   Georgia – 7/2/08  
RAIT Partnership, L.P.   100%                                               RAIT
Old Town Investor, LLC   Delaware – 9/20/07   RAIT CRE CDO I, Ltd.   100%      
                                        RAIT-PRG Member, LLC   Delaware –
9/22/08   RAIT Partnership, L.P.           100%                                
      RAIT Preferred Funding II, Ltd.   Cayman Islands –   RAIT CRE Holdings,
LLC           100%        
(f/k/a RAIT CRE CDO II, Ltd.)
  2/8/07  
 
 
 
 
 
 
                             
RAIT Preferred Funding II, LLC
(f/k/a/ RAIT CRE CDO II, LLC)
  Delaware – 3/2/07

  RAIT Preferred Funding II, Ltd.

 
 
  100%

 

 

 

                         
RAIT Preferred Holdings I, LLC
  Delaware – 10/27/06   RAIT Partnership, L.P.             100 %  
 
 
                         
RAIT Preferred Holdings II, LLC
  Delaware – 2/22/07   Taberna Realty Finance Trust             100 %  
 
 
                         
RAIT Promontory Point, LLC
  Delaware – 4/11/07   RAIT Preferred Funding II, Ltd.             100 %  
 
 
                         
RAIT Quito-B, LLC
  Delaware — 7/10/07   RAIT Preferred Funding II, Ltd.             100 %  
 
 
                         
RAIT Quito-C, LLC
  Delaware – 7/10/07   RAIT Partnership, L.P.             100 %  
 
 
                         
RAIT Reuss B Member, LLC
  Delaware – 5/14/08   RAIT CRE CDO I, Ltd.             100 %  
 
 
                         
RAIT Reuss C Member, LLC
  Delaware – 10/17/08   RAIT CRE CDO I, Ltd.             100 %  
 
 
                         
RAIT Reuss D Member, LLC
  Delaware – 3/26/09   RAIT CRE CDO I, Ltd.             100 %  
 
 
                          RAIT Reuss Federal Plaza, LLC   Delaware – 9/14/07  
RAIT Partnership, L.P.       Class A Member           WI         RAIT Reuss B
Member, LLC       Class B Member                     RAIT Reuss C Member, LLC  
    Class C Member                                       RAIT Rohrerstown, L.P.
  Pennsylvania –   RAIT General, Inc.       1% general partner                
3/17/98   RAIT Partnership, L.P.       99% limited partner                      
                   
RAIT Rutherford A, LLC
  Delaware – 1/20/09   RAIT Partnership, L.P.             100 %  
 
 
                         
RAIT SLH, Inc.
  Pennsylvania –
9/27/99   RAIT General, Inc.

 
  100%

 

 

 

 


 
                 
 
 
 
RAIT SLH, L.P.   Pennsylvania –   RAIT Partnership, L.P.       11% limited
partner            
 
  9/27/99  
 
 
 
 
 
 
                             
RAIT SAAR Company, LLC
  Delaware – 9/29/06   RAIT CRE CDO I, Ltd.             100 %  
 
 
                         
RAIT Sabel Key Manager, Inc.
  Delaware – 7/10/02   RAIT Partnership, L.P.             100 %  
 
 
                          RAIT Securities, LLC   Delaware – 02/03/05   Taberna
Realty Finance Trust             100 %       PA, NY, NC                      
RAIT Securities (UK), Ltd.
  United Kingdom   Taberna Realty Finance Trust             100 %  
 
 
                         
RAIT Stone Creek, LLC
  Delaware – 1/8/09   RAIT Partnership, L.P.             100 %  
 
 
                         
RAIT Stone Creek Preferred, LLC
  Delaware – 1/8/09   RAIT Partnership, L.P.             100 %  
 
 
                          RAIT Stonecrest, LLC   Delaware – 07/09/08   RAIT
Partnership, L.P.       100%                                          
RAIT Towne Square, LLC
  Delaware – 6/9/06   RAIT CRE CDO I, Ltd.             100 %  
 
 
                         
RAIT-Two Rivers, L.L.C.
  Delaware — 03/27/07   RAIT Preferred Funding II, Ltd.             100 %  
 
 
                         
RAIT Urban Holdings, LLC
  Delaware – 8/28/07   RAIT Partnership, L.P.             100 %  
 
 
                         
RAIT Ventures, LLC
  Delaware – 4/1/02   RAIT Financial Trust             30 %  
 
 
                         
Regency Meadows, LLC
  Delaware – 2/10/09   RAIT Equity Holdings I, LLC             100 %  
 
 
                         
Regency Meadows Nevada Member, LLC
  Nevada – 12/13/05   Regency Meadows, LLC             100 %  
 
 
                          Regency Meadows Nevada, LLC   Nevada – 12/6/05  
Regency Meadows Nevada Member, LLC         100 %                                
 
REM-Cherry Hill, LLC
  New Jersey – 3/29/01   RAIT Partnership, L.P.             100 %  
 
 
                         
REM-Willow Grove, Inc.
  Pennsylvania –
3/29/01   RAIT Partnership, L.P.

 
 
  100%

 

 

 

                          REM-Willow Grove, L.P.   Pennsylvania –   REM-Willow
Grove, Inc.       1% general partner                 3/29/01   RAIT Partnership,
L.P.       99% limited partner                                          
Remington Florida, LLC
  Delaware – 6/8/06   Remington Florida Member, LLC             100 %  
 
 
                         
Remington Florida Member, LLC
  Delaware – 2/18/09   RAIT Equity Holdings I, LLC             100 %  
 
 
                         
River View New York, LLC
  Delaware – 3/3/09   RAIT Partnership, L.P.             100 %           NY    
                 
Rutherford Plaza A Member I, LLC
  Delaware – 7/16/09   RAIT Partnership, L.P.             100 %  
 
 
                         
Rutherford Plaza A Member II, LLC
  Delaware – 7/16/09   RAIT Partnership, L.P.             100 %  
 
 
                         
Rutherford Plaza A Member III, LLC
  Delaware – 7/16/09   RAIT Partnership, L.P.             100 %  
 
 
                         
Rutherford Plaza Manager, Inc.
  Delaware – 7/23/03   HVC Rutherford Plaza, LLC
RAIT Partnership, L.P.           50%
50%  

 

 

                         
Rutherford Preferred, LLC (f/k/a
RAIT Rutherford B, LLC)
  Delaware – 1/20/09
(name changed on
7/16/09)   RAIT Partnership, L.P.


 

 

  100%


 


 


 


                          SAAR Company, LLC   NY– 05/08/95   RAIT SAAR Company,
LLC       Class B Member                                           Sabel Key
Southwest, LLC   Delaware – 07/02/02   RAIT Sabel Key Manager, Inc.      
Non-member manager           FL                          
Sandal Ridge, LLC
  Delaware – 4/13/09   RAIT Equity Holdings I, LLC             100 %  
 
 
                          Sandal Ridge Member, LLC   Delaware – 2/5/07   Sandal
Ridge, LLC       100% Class A Member                     RAIT-CVI III, LLC      
100% Class B Member                                          
Sandal Ridge Apartments Arizona,
LLC
  Delaware – 11/21/06

  Sandal Ridge Member, LLC

 
 
  100%

 
 
  AZ

                     
Sharpstown Mall Texas, LLC
(f/k/a RAIT Sharpstown, L.L.C.)
  Delaware — 05/15/07

  Sharpstown Member, LLC

 
 
  100%

 
 
  TX

                     
Sharpstown Member, LLC
(f/k/a RAIT Sharpstown GP, Inc.)
  Delaware — 05/15/07
converted on 1/20/09   RAIT Partnership, L.P.

 
 
  100%

 

 

 

                          Southgreen Apartments Indiana, LLC   DE – 10/19/09  
Southgreen Member, LLC   100%           IN                              
Southgreen Member, LLC   DE – 10/19/09   RAIT Equity Holdings I, LLC   100%    
                                         
St. Pete Beach Holdings, LLC
  Delaware – 2/14/08   RAIT Partnership, L.P.             100 %  
 
 
                         
Stone Creek Apartments Colorado,
LLC
  Delaware – 2/5/07

  Stone Creek Member, LLC

 
 
  100%

 
 
  CO

                      Stone Creek Member, LLC   Delaware – 2/5/07   RAIT Stone
Creek, LLC       Class A Member                     RAIT Stone Creek Preferred,
LLC       Class B Member                                           TS Dunhill,
Ltd.   Texas – 4/27/06   RAIT Towne Square, LLC       Class A Member            
                             
Taberna VII Equity Trust, LLC
  Delaware – 9/10/09   Taberna Capital Management, LLC             100 %  
 
 
                         
Taberna IX Equity Trust, LLC
  Delaware – 9/10/09   Taberna Capital Management, LLC             100 %  
 
 
                         
Taberna Capital Management, LLC
  Delaware — 08/28/03   Taberna Realty Finance Trust             100 %          
NY, PA                      
Taberna Capital (Bermuda) Ltd
  Bermuda   Taberna Realty Finance Trust             100 %  
 
 
                         
Taberna Equity Funding, Ltd
  Cayman Island   Taberna Realty Finance Trust             100 %  
 
 
                          Taberna Europe CDO I p.l.c.   Ireland   Taberna Equity
Funding, Ltd.       49% of “equity”                                   Taberna
Europe CDO II p.l.c.   Ireland   Taberna Equity Funding, Ltd.       41% of
“equity”                                  
Taberna European Capital
Management, LLC
  Delaware – 12/15/09

  Taberna Capital Management, LLC

 
 
  100%

 

 

 

                         
Taberna Funding LLC
  Delaware — 06/20/05   Taberna Realty Finance Trust             100 %  
 
 
                         
Taberna Funding Capital Trust I
  Delaware – 02/08/07   Taberna Funding LLC             100 %  
 
 
                         
Taberna Funding Capital Trust II
  Delaware – 02/08/07   Taberna Funding LLC             100 %  
 
 
                         
Taberna Loan Holdings I, LLC
  Delaware – 07/27/05   Taberna Realty Finance Trust             100 %  
 
 
                         
Taberna Loan Holdings II, LLC
  Delaware – 08/31/06   Taberna Realty Finance Trust             100 %  
 
 
                          Taberna Preferred Funding II, Inc.   Delaware –
05/18/05   Taberna Preferred Funding II, Ltd.         100 %                    
              Taberna Preferred Funding III,   Delaware – 09/14/05   Taberna
Preferred Funding III, Ltd.         100 %            
Inc.
 
 
 
 
 
 
 
 
                      Taberna Preferred Funding IV, Inc.   Delaware – 12/16/05  
Taberna Preferred Funding IV, Ltd.         61 %                                
 
Taberna Preferred Funding V, Inc.
  Delaware 03/13/06   Taberna Preferred Funding V, Ltd.             100 %  
 
 
                          Taberna Preferred Funding VI, Inc.   Delaware –
06/07/06   Taberna Preferred Funding VI, Ltd.         100 %                    
              Taberna Preferred Funding VII,   Delaware – 08/31/06   Taberna
Preferred Funding VII, Ltd.         100 %            
Inc.
 
 
 
 
 
 
 
 
                      Taberna Preferred Funding VIII,   Delaware – 02/20/07  
Taberna Preferred Funding VIII, Ltd.         100 %            
Inc.
 
 
 
 
 
 
 
 
                      Taberna Preferred Funding IX, Inc.   Delaware – 06/20/07  
Taberna Preferred Funding IX, Ltd.         100 %                                
  Taberna Preferred Funding II, Ltd.   Cayman Islands   Taberna Equity Funding
Ltd.       50% of “equity”                                   Taberna Preferred
Funding III,   Cayman Islands   Taberna Realty Finance Trust       55% of
“equity”        
Ltd.
 
 
 
 
 
 
 
 
                          Taberna Preferred Funding IV, Ltd.   Cayman Islands  
Taberna Realty Finance Trust       55% of “equity”                              
    Taberna Preferred Funding V, Ltd.   Cayman Islands   Taberna Realty Finance
Trust       49% of “equity”                                   Taberna Preferred
Funding VI, Ltd.   Cayman Islands   Taberna Realty Finance Trust       64% of
“equity”                                   Taberna Preferred Funding VII,  
Cayman Islands   Taberna Realty Finance Trust       62% of “equity”        
Ltd.
 
 
 
 
 
 
 
 
                          Taberna Preferred Funding VIII,   Cayman Islands  
Taberna Realty Finance Trust       100% of “equity”        
Ltd.
 
 
 
 
 
 
 
 
                          Taberna Preferred Funding IX, Ltd.   Cayman Islands  
Taberna Realty Finance Trust       100% of “equity”                            
     
Taberna Real Estate CDO I, Ltd.
  Cayman Islands   Taberna Realty Finance Trust             100 %  
 
 
                         
Taberna Realty Holdings Trust
  Maryland – 04/07/05   Taberna Realty Finance Trust             100 %  
 
 
                         
Tresa at Arrowhead Arizona, LLC
  Delaware – 9/30/09   Tresa at Arrowhead Member, LLC             100 %        
  AZ                      
Tresa at Arrowhead Member, LLC
  Delaware – 9/30/09   RAIT Equity Holdings I, LLC             100 %  
 
 
                         
Tuscany Bay Member, LLC
  Delaware – 2/5/07   PRG-RAIT Portfolio Member, LLC             100 %  
 
 
                         
Urban Retail Properties, LLC
  Delaware – 5/12/93   RAIT Urban Holdings, LLC       25% Member  
 
 
 

 
                 
 
 
 
Ventura Member, LLC   Delaware – 2/7/07   RAIT-CVI III, LLC       Class B Member
                                         
Westminster Chase Holdings, LLC
  Georgia – 1/22/08   RAIT Partnership, L.P.             100 %  
 
 
                         
Willows Member, LLC
  Delaware – 2/10/09   RAIT Equity Holdings I, LLC             100 %  
 
 
                         
Willows at Lone Mountain West, LLC
  Delaware – 10/17/06   Willows Member, LLC             100 %           NV      
               
Yamato Member, LLC
  Delaware – 5/29/09   RAIT Partnership, L.P.             100 %  
 
 
                          Zeller-401 RAIT, L.L.C.   Delaware – 12/23/04  
RAIT-401 Michigan, LLC       Class B Member                                    
      Zeller-500 RAIT, L.L.C.   Delaware – 10/27/06   RAIT 500 Michigan, LLC    
  Class B Member                                          

3